Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
Applicant argues at pages 5-6 of the Remarks that the amendments referring to “an outline of an entirety of the peripheral edge” distinguish from a portion of the peripheral edge.  Examiner disagrees because the claims define the peripheral edge as a structure of a lens portion (claim 8, lines 3-4).  Thus Examiner maintains an oval lens as in the cited prior art has a lens portion with a peripheral edge which only coincides after a 360 degree rotation.
A new rejection in view of Anello is provided below which meets the Examiner’s interpretation of claim 8 as well as Applicant’s arguments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Species D (Figures 16-18) in the reply filed on 4/15/2022 is acknowledged.
Claims 10,11,16-27 (as noted by applicant), are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.
Claims 8 and 12-15 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8,12-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9820848. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader and fully anticipated by the limitations of issued claim 1.
Claims 8,12-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10736733.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader and fully anticipated by the limitations of issued claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8,12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tassignon USPUB 2005/0187623. 
Tassignon discloses in Figures 3a-3c an IOL comprising a lens portion (either of the anterior portion or posterior portion of central optic 14), flanges (18,20) and groove configured to engage and position the IOL at a rotational orientation within a capsulorhexis incision.
Regarding the registration feature of claim 8 being “an asymmetric shape of an outline of an entirety of the peripheral edge which, when rotated around an optical axis of the lens portion, a rotated outline coincides with the unrotated outline itself only after a 360-degree rotation”, the amendment does not exclude portions of circular or oval peripheral edges because the peripheral edge is defined as the edge of a lens portion. Portions of Tassignon’s oval edge (such as the top portion of 20 which is visible in Figure 3A) meets the limitation since it must rotate 360 degrees to coincide with itself.
  In accordance with MPEP 2114, A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, the prior art IOL is fully capable of use as claimed with a theoretical incision in a native ocular capsule, and the shape of the theoretical capsule does not structurally limit the claims.  

Claim(s) 8,12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nishi USPN 5171320.
Nishi discloses an IOL comprising a lens portion (either of the anterior portion or posterior portion of central optic 12) having flanges (18,20) and groove which includes a peripheral edge that forms a registration feature and is asymmetric, and configured to engage and position the IOL at a rotational orientation within a capsulorhexis incision.  In accordance with MPEP 2114, A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, the prior art IOL is fully capable of use as claimed with a theoretical incision in a native ocular capsule, and the shape of the theoretical capsule incision does not structurally limit the claims.  
Regarding the registration feature of claim 8 being “an asymmetric shape of an outline of an entirety of the peripheral edge which, when rotated around an optical axis of the lens portion, a rotated outline coincides with the unrotated outline itself only after a 360-degree rotation”, the amendment does not exclude portions of circular or oval peripheral edges because the peripheral edge is defined as the edge of a lens portion. Portions of Nishi’s truncated oval edge (such as the top portion shown in Figure 8A) meets the limitation since it must rotate 360 degrees to coincide with itself.

Claim(s) 8,12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anello et al. USPN 5984962 (“Anello”).
Anello discloses an IOL (Figure 7-8) comprising a lens portion (13/14) having flange (14) and groove (V-shaped slit in Figure 7) which includes a peripheral edge that forms a registration feature and is asymmetric, and configured to engage and position the IOL at a rotational orientation within a capsulorhexis incision.  In accordance with MPEP 2114, A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, the prior art IOL is fully capable of use as claimed with a theoretical incision in a native ocular capsule, and the shape of the theoretical capsule incision does not structurally limit the claims.  
Regarding the registration feature of claim 8 being “an asymmetric shape of an outline of an entirety of the peripheral edge which, when rotated around an optical axis of the lens portion, a rotated outline coincides with the unrotated outline itself only after a 360-degree rotation”, the outline shown in Figure 7 meets the limitation since it must rotate 360 degrees to coincide with itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774